Title: To George Washington from George Augustine Washington, 25 October 1786
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Mount Vernon Octr 25th 1786

I find it impossible to give expression to my feelings adequate to the warmth of gratitude which Your favor of this morning has excited. I know however it is not Your wish to receive laboured acknowledgements, and I will endeavour to offer no more (in this way) than will shew my deep sence of a new and extraordinary instance of regrard, in addition to the weighty obligations of being advanced in early life by Your patronage—supported in my circumstances, and placed in the happy situation of improvement from Your example and advice. I shall be sunk to worthless depravity e’er any one of these are blot’ed from my memory, or e’er a day passes that the remembrance of them does not induce fervent prayers for Your happiness and for Your being long spared to me and humanity—Both Fanny and myself are happier in this family than we could be in any other or I am persuaded in a house of our own, yet the prospect of those helpless dependants whom nature and duty teaches us to be solicitous for, renders it prudent to make arrangements for obviating the inconvenience that may arise from an increase to Your family. The Negroes Colo. Bassett will give me, cannot I am persuaded be so advantageously disposed of as in the way You so generously and kindly offer. To know that my services contribute in the smallest degree to Your satisfaction, or ease, is a circumstance highly pleasing, and a strict obedience to Your wishes will ever be a governing principal with Your truely affectionate Nephew

Geo: A. Washington

